EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Ian Volek on July 16, 2021. The application has been amended as follows: 


1. A bone marrow access apparatus adapted to be installed in connection with a bone, the bone marrow access apparatus comprising:
	a bone penetrating member having an internal channel having an opening at a proximal end and an opening at a distal end adapted to open into in a bone marrow space in the bone; and
	a valve cap around part of the bone penetrating member, and comprising a valve having an opening having an open state in which the channel is not obstructed and a closed state to prevent flow of a material through the channel;
wherein the bone penetrating member comprises an axially extending insertion portion, and a head portion having a larger cross-sectional area than the insertion portion, and the channel extends through the insertion portion and the head portion between the openings at the proximal and distal ends,
wherein the valve cap comprises: 
a peripheral wall positioned outward of an outer peripheral surface of the part of the bone penetrating member, 
an upper wall connected to an upper edge region of the peripheral wall and including the valve, and
a lower rim connected to a lower edge region of the peripheral wall, wherein the lower rim extends inward from the peripheral wall to underlie part of a distal end of the head portion of the bone penetrating member, and
wherein the axially extending insertion portion comprises fluted edges at a distal end thereof.
	
	Claims 2-4 (Canceled).

	5. (Currently Amended) The apparatus of claim [[4]] 7, wherein the elastomer has a durometer of 5-50 Shore A.

Claims 6 (Canceled).

	7. (Currently Amended) The apparatus of claim [[6]] 1, wherein the entire valve cap, including the peripheral wall, the upper wall, and the lower wall is a one-piece member made of an elastomer.

	Claim 8 (Canceled).

1, wherein the opening at the proximal end of the channel and the opening at the distal end of the channel are both provided on a central longitudinal axis of the axially extending insertion portion.

	10. (Currently Amended) The apparatus of claim [[8]] 1, wherein the axially extending insertion portion comprises:
a thread on an exterior surface thereof; [[and]]

wherein the fluted edges are provided at a plurality of positions around the opening at the distal end of the channel.

	11. (Original) The apparatus of claim 1, wherein the valve cap is provided at a proximal end portion of the bone penetrating member and the valve is invaginated into the channel of the bone penetrating member.

	12. (Original) The apparatus of claim 1, wherein only a single valve is provided in the valve cap.

	13. (Currently Amended) The apparatus of claim 1, wherein:
	
at least the upper wall of the valve cap is made of an elastomer;

the opening of the valve is a slit in the upper wall.

	14. (Currently Amended) A bone marrow access apparatus adapted to be installed in connection with a bone, the bone marrow access apparatus comprising:
	a bone penetrating member having an internal channel having an opening at a proximal end and an opening at a distal end adapted to open into in a bone marrow space in the bone, the bone penetrating member including a seat, and the distal end of the bone penetrating member comprising fluted edges; and
	a valve cap around part of the bone penetrating member and comprising a valve having an opening having an open state in which the channel is not obstructed and a closed state to prevent flow of a material through the channel;
	wherein:
	the seat is located at an interior of the bone penetrating member;
	the valve is configured such that the opening in the valve is repeatedly switchable between the open and closed states; and
	the seat is engageable with at least one of a delivery tool for installing the bone marrow access apparatus in the bone and a removal tool for removing the bone marrow access apparatus from the bone.

	15. (Original) The apparatus of claim 14, wherein the seat is positioned to be accessible by the delivery tool or the removal tool by inserting the delivery tool or the removal tool through the valve.

	16. (Original) The apparatus of claim 14, wherein the valve comprises leaflets.
	
	17. (Original) The apparatus of claim 14, wherein:
	the valve cap comprises (i) a peripheral wall positioned outward of an outer peripheral surface of the part of the bone penetrating member, and (ii) an upper wall connected to an upper edge region of the peripheral wall;
at least the upper wall is made of an elastomer;
the upper wall includes the valve; and
the opening of the valve is a slit formed in the upper wall.

	18. (Currently Amended) A bone marrow access apparatus adapted to be installed in connection with a bone, the bone marrow access apparatus comprising:
	a bone penetrating member having an internal channel having an opening at a proximal end and an opening at a distal end adapted to open into in a bone marrow space in the bone, wherein the bone penetrating member comprises an axially extending insertion portion, and a head portion having a larger cross-sectional area than the insertion portion, and the channel extends through the insertion portion and the head portion between the openings at the proximal and distal ends, and wherein the axially extending insertion portion comprises fluted edges at a distal end thereof; and
	a valve cap comprising (i) a peripheral wall positioned outward of part of the bone penetrating member, and (ii) an upper wall connected to an upper edge region of the peripheral 
wherein:
	the valve cap defines an interior cavity that accommodates the head portion of the bone penetrating member;
	the upper wall of the valve cap is provided proximal to a proximal part of the head portion of the bone penetrating member;
		the valve is repeatedly switchable between the open and closed states; 
		the valve comprises a plurality of leaflets that define at least one slit that constitutes the opening of the valve of the valve cap; and
the bone penetrating member comprises a hollow space in the head portion of the bone penetrating member, below the upper wall of the valve cap and within the interior cavity defined by the valve cap, the hollow space forming a valve relief space in which the leaflets of the valve are accommodated when the valve is opened by insertion of a tool through the valve.

	19. The apparatus of claim 18, wherein the entire valve cap, including the peripheral wall and the upper wall, is a one-piece member made of an elastomer.

	20. The apparatus of claim 18, wherein the valve cap further comprises a lower rim connected to a lower edge region of the peripheral wall;
	wherein the lower rim extends inward from the peripheral wall to underlie part of the bone penetrating member and thereby secure the cap to the bone penetrating member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775